Citation Nr: 0426239	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  03-22 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.  

2.  Entitlement to an initial compensable evaluation for 
residuals of a perforation of the right tympanic membrane.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel





INTRODUCTION

The veteran-appellant served on active duty from July 1959 to 
July 1963.  He had periods of Active Duty for Training with 
the United States Naval Reserve between July 1963 and June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an March 2002, rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
Regional Office (RO).  

The RO, inter alia, denied the veteran's claims of 
entitlement to service connection for residuals of a neck 
injury and entitlement to service connection for residuals of 
a perforation of the right tympanic membrane (claimed as a 
"busted eardrum.").  The veteran perfected an appeal as to 
the neck injury issue.  

In a September 2003 rating decision the RO granted 
entitlement to service connection for residuals of a 
perforation of the right tympanic membrane and assigned a 0 
percent evaluation effective from July 2001.  The veteran 
subsequently expressed disagreement with the rating assigned.  

In June 2004, the veteran appeared at the RO for a travel 
Board hearing before the undersigned.  The transcript of that 
hearing has been associated with the claims file, and the 
case is ready for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  


The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, codified at 38 U.S.C.A. §§ 
5109B, 7112(West 2002).

The veteran asserts that his current neck disability, 
diagnosed as degenerative arthritis of the cervical spine, is 
related to his work activity during active service, and to an 
injury he sustained on ACDUTRA with the U.S. Navy in 1964 or 
1965.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24) (West 2002).

In addition, service connection for arthritis may be 
established based on a legal presumption of in-service 
incurrence by showing that it manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

The veteran's active duty service medical records and Reserve 
service medical records fail to document a neck injury during 
active or Reserve service.  The periodic clinical evaluation 
of the veteran's spine produced normal findings.  

The post-service medical evidence, however, includes a report 
of November 2001 VA examination that appears to relate the 
veteran's neck disorder to service.  

It is unclear, however, whether that relationship was made by 
the examining physician based upon the clinical evidence, or 
whether it was merely a recitation of the history given by 
the veteran.  Consequently, clarification of the medical 
evidence is required.

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  

Under the circumstances of this case, the Board finds that an 
examination is necessary to determine whether the veteran's 
current cervical spine disorder can be associated with 
service by way of incurrence or presumption.  

38 C.F.R. § 4.1 (2003) provides that "It is...essential both 
in the examination and in the evaluation of the disability, 
that each disability be viewed in relation to its history.")  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Consequently, the necessity for appropriate further 
examinations is shown for the proper assessment of the 
veteran's claims.  38 U.S.C.A. § 5103A (West 2002).  

Secondly, in written documents submitted by the veteran, and 
in the course of his June 2004 hearing before the Board, the 
veteran indicated that he was treated for his neck disorder 
for many years following service by private and VA medical 
care providers.  He has indicated that attempts were made by 
him to obtain the treatment records, without success.  It is 
unclear whether he has fully utilized the resources of VA to 
obtain the putative evidence.  

Consequently, it is incumbent upon VA to assist the veteran 
in obtaining treatment records and medical evidence, the 
location of which has been identified in order to fully 
determine the nature and etiology of the disability at issue.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

Finally, as indicated above, in November 2003, the veteran 
expressed disagreement with the disability evaluation 
assigned by the RO to his service-connected right tympanic 
membrane disorder in the September 2003 rating decision.  The 
Board finds that the veteran has timely filed a notice of 
disagreement with regard to the claim of entitlement to an 
initial compensable rating for his right tympanic membrane 
disorder, as set out on the initial page of this remand 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 19.26, 20.201, 20.302 (2003).

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, the 
appellant is entitled to a statement of the case (SOC), and 
the RO's failure to issue a statement of the case is a 
procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-
10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, who 
have treated him for a his neck disorder 
and right tympanic membrane disorder 
since service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

After making all necessary inquiries of 
the veteran and obtaining all necessary 
authorizations and releases, the VBA AMC 
should attempt to obtain copies of the 
treatment records identified by the 
veteran.  All records obtained should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  After any additional evidence has 
been obtained and associated with the 
file, VBA AMC must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination by an appropriate physician 
to show the nature, extent, and etiology 
of any cervical spine disorder(s) which 
may be present. 

The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination.  The examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.  Any further 
indicated special tests and studies 
should be conducted.
The examiner must address the 
following medical questions:
Is it unlikely, likely, or at least as 
likely as not (examiner to choose one) 
that any cervical spine disorder(s) 
found on examination is/are related to 
service on any basis, or of 
preexisting service, was/were 
aggravated thereby?

With respect to the question of whether 
degenerative arthritis can be related to 
service on a presumptive basis, the 
examiner should provide an opinion as to 
whether it unlikely, likely, or at least 
as likely as not (examiner to choose one) 
that the veteran manifested degenerative 
arthritis to a compensable degree within 
the first post-service year?  

If the examiner is unable to make such a 
determination based upon the existing 
evidence, he or she should so state.  A 
complete rationale for any opinions 
expressed should be provided.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical examination.  In 
particular, the VBA AMC should review the 
requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  The VBA AMC should issue a Statement 
of the Case to the veteran addressing the 
issue of entitlement to an evaluation in 
excess of 0 percent for service-connected 
residuals of a perforation of the right 
tympanic membrane, based upon an initial 
evaluation.  

The veteran should be advised of the need 
to timely file a substantive appeal if he 
wishes appellate review.  38 C.F.R. 
§ 20.302(b) (2003).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for a cervical spine 
disorder, to include degenerative 
arthritis of the cervical spine.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims of entitlement to 
service connection, and may result in a denial(s).  38 C.F.R. 
§ 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


